ORDER
The Disciplinary Review Board having filed a report with the Court recommending that HOWARD Z. BUCKNER of EDISON, who was admitted to the bar of this State in 1981, be reprimanded for violating RPC 8.4(c) by signing the name of a client to a deed with only the oral authorization of the client;
And the Disciplinary Review Board further recommending that the charges of violation of RPC 8.4(a) and RPC 8.4(b) be dismissed for lack of clear and convincing evidence;
And HOWARD Z. BUCKNER having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that HOWARD Z. BUCKNER is hereby reprimanded; and it is further
*614ORDERED that the charges of violation of RPC 8.4(a) and (b) be dismissed for lack of clear and convincing evidence; and it is further
ORDERED that entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
. ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 5th day of July, 1995.